Honorable Philip D. Creer, FAIA Executive Director Texas Board of Architectural Examiners 5555 N. Lamar Boulevard Austin, Texas 78751
Re: Reinstatement of landscape architects whose licenses have lapsed.
Dear Mr. Creer:
You inquire about the proper procedure for reinstating the license of a landscape architect for failure to renew annually. Your board is now charged with the administration of the landscape architects law governing registration of landscape architects following the abolition of the Board of Landscape Architects by the 66th session of the legislature. Acts 1979, 66th Leg., ch. 619, § 9, at 1393.
Section 7 of article 249c, V.T.C.S., provides that all certificates of registration shall expire each year on the date set by the board as part of a staggered renewal system and shall become invalid unless renewed. This section makes the following provision for failure to renew by the deadline:
  . . . Failure to renew a certificate of registration by the expiration date established by the board shall result in an increase of the renewal fee by $20. If failure to renew shall continue for more than 90 days after the date of expiration of the certificate of registration, the applicant must reapply for registration and must qualify under Section 5 of this Act. All renewal certificates shall carry the same registration number as the original certificate.
This provision makes it clear that failure to renew for up to 90 days results in a $20 increase in the renewal fee. If failure to renew continues for more than 90 days, the applicant must qualify under section 5 of article 249c, V.T.C.S., which requires that he (1) be at least 18 years of age, (2) hold a degree in landscape architecture or have seven years of experience in the field, and (3) take an examination. We believe that persons who fail to renew within 90 days are required to take the examination provided for in section 5. Having previously been licensed, they will already meet the requirements as to age and study. Thus, if the requirement that they qualify under section 5 is to mean anything at all, they must retake the examination.
 SUMMARY
A landscape architect who fails to renew his license within 90 days of its expiration must take the examination required by section 5 of article 249c, V.T.C.S.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by Susan Garrison Assistant Attorney General